Citation Nr: 1713201	
Decision Date: 04/07/17    Archive Date: 04/26/17

DOCKET NO.  09-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to February 1993. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In March 2016, the Board most recently remanded this case for additional development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The competent and probative evidence fails to demonstrate that a left knee disability is related to active service or any incident therein, that it was manifested within one year of separation from service, or that it is proximately due to or aggravated by a service-connected back disability.

2.  The competent and probative evidence fails to demonstrate that a left foot disability is related to active service or any incident therein, that it was manifested within one year of separation from service, or that it is proximately due to or aggravated by a service-connected back disability.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by service and is not secondary to a service-connected back disability.  38 U.S.C.A. § 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  A left foot disability was not incurred in or aggravated by service and is not secondary to a service-connected back disability.  38 U.S.C.A. § 1101, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3,159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  A letter dated February 2007 informed the Veteran of all the elements required by 38 C.F.R. § 3.159(b), as stated above.

Regarding the duty to assist, VA has obtained the Veteran's service treatment records (STRs) and private treatment records; provided the Veteran a VA examination in June 2015; obtained an addendum opinion in October 2015, and a VA medical opinion in May 2016 to determine the nature and etiology of the Veteran's claimed disabilities.  38 C.F.R. § 3.159(c).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Legal Standards

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§ 3.303, 3.304, 3.306.  In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Charles v. Principi, 16. 370 (2002).

Relevant Evidence in this Case

The Veteran seeks service connection for left knee and left foot disabilities, to include as secondary to a service-connected back disability.  He asserts that his diagnosed left knee and left foot disabilities are related to his service-connected back disability.  The Veteran also contends that he fell in July 2003 because of a loss of feeling in his left leg caused by his service-connected lumbar spine disability.

The Veteran's service treatment records (STRs) reveal the Veteran complained of shin splints in September and October 1990 and knee pain in September 1991. Further, the STRs reveal a diagnosis of patellofemoral syndrome (PFS) in September 1991.

VA treatment records reflect the Veteran has a history of discectomy of L4-5 and lumbar fusion in 1997.  VA examinations reflect that the Veteran reported numbness in his left leg and sometimes missed steps and fell.  A March 2011 VA examination found no evidence of radiculopathy; however, a June 2010 private treatment record noted sensory radiculopathy of the left leg.

VA treatment records dated July 2003 show that the Veteran reported that he fell and injured his left foot and left knee.  A July 2003 VA nursing progress note indicate that the Veteran reported to the ER for evaluation of pain to the left foot secondary to a fall that had occurred two days earlier.  The Veteran reported that he tripped over a shoe, and reported that he was seen at a local facility when the incident occurred.  A July 2003 VA orthopedic note shows a diagnosis of left second and third metatarsal fractures with good alignment.  A December 2003 orthopedic surgery note indicates that the Veteran reported a hyperextension injury of his left knee in July 2003 when he fell.  An MRI showed a tear of the medial meniscus.

In January 2004, the Veteran underwent left knee arthroscopy with medial meniscectomy and anterior cruciate ligament (ACL) reconstruction.  Further, private treatment records reflect the Veteran had left knee ACL reconstruction, partial lateral meniscectomy in 2010.

The Veteran underwent a VA examination in June 2015.  The examiner noted that the Veteran reported that he fell and tore his left ACL and broke two bones in his foot.  In reference to the Veteran's left foot, the examiner noted left bunion, status post excision.  The examiner noted that the left foot condition is a developmental condition, noted years after service and treated at that time.  The examiner opined that the Veteran's left foot condition is not caused by, related to, or worsened beyond natural progression by military service or service-connected back problems.  In reference to the Veteran's left knee, the examiner noted the Veteran had left knee medial compartment arthritis, status post ACL repair.  The examiner also noted that this condition was not treated or noted in service.  The examiner opined that this left knee condition is less likely than not caused by, related to, or worsened beyond natural progression by military service.  Further, the examiner opined that the Veteran's left knee condition is less likely than not caused by, related to, or worsened beyond natural progression by the Veteran's service-connected back condition.

In an October 2015 addendum opinion, the examiner noted the Veteran experienced a single episode of left PFS in service, which appears to have been acute and non-recurring.  The examiner noted that it is not until several years after service that the Veteran indicated he had intervention for an ACL and meniscus tear, with multiple surgeries and post service injuries attributed to the left knee.  The examiner noted that the Veteran's PFS is not associated with tears of the meniscus or of the ACL.  The examiner noted that there is no evidence that the Veteran's in-service diagnosis of PFS persisted for years and the natural history of the process weighs against this.  Further, the examiner opined that non-associated meniscus tears and ACL injuries, as well as interventions for the same, may be contributing factors for degenerative arthritis, and are much more likely to contribute to the Veteran's current diagnosis than PFS, which is an unlikely contributor to degenerative arthritis of the knee.  The examiner opined the Veteran's diagnosis of left knee medial compartment arthritis, status post ACL repair is less likely than not caused by, related to, or worsened beyond natural progression by military service, or by his diagnosis of PFS while in service, or by any other event or incident in service.

In a May 2016 VA opinion, the examiner noted the Veteran had left knee menisco-capsular separation of the medial meniscus and complete ACL tear, status post knee arthroscopic medial meniscectomy and ACL reconstruction with bone allograft, status post left knee ACL reconstruction, partial lateral meniscectomy, residual left knee degenerative joint disease, mild and mild functional limitation.  At that time, the Veteran reported that he initially injured his left knee jumping out of planes in 1991; the examiner noted that the STRs were silent for a left knee parachuting injury but did document a right knee contusion while parachuting with negative x-ray.  The Veteran also reported that right after his discharge, he went for a physical and was told by a health care provider that he thought the Veteran had a torn ACL.  He then reported left knee surgery in 1993, although the examiner noted that there was no supporting documentation.  The Veteran also reported a 1995-96 work related back and left knee injury associated with his job with the U.S. Postal Service; the Veteran reported that he was referred to a Workers' Compensation orthopedic doctor for this injury.  He related that he was told he had a torn ACL and received physical therapy.  Regarding the July 2003 injury, the Veteran reported "I don't recall, I have had so many things happen, I just don't recall".  The examiner then noted that the July 2003 VA notes showed acute left foot second and third metatarsal shaft fractures and left knee ACL and medial meniscus tear following a fall after tripping over a shoe.  The examiner also extensively reviewed the records documenting subsequent treatment for the claimed disabilities.  

The May 2016 VA examiner indicated that he had based his opinion on an objective and thorough review of the available medical record documentation, and with consideration of the Veteran's reported history of left leg numbness and falls and contention that weakness in his left leg associated with his back disability caused him to fall and sustain injuries to the left knee and foot.  In reference to the Veteran's knee, the examiner opined that the Veteran's left knee condition is less likely than not proximately due to, the result of or aggravated beyond its natural progression due to service-connected lumbosacral spine disability.  The examiner opined that the acute left knee injury sustained in July 2003 resulted in the left knee surgeries in 2004 and 2010.  The examiner opined that the Veteran's acute left knee injury was sustained in July 2003 following a fall, after tripping over a shoe.  The examiner noted that accidental injuries from tripping and falling can be sustained by any individual, regardless of their health status.  The examiner further noted that the Veteran's in-service acute and transient left knee pain following a ruck march in 1991 was resolved without residuals.  The examiner noted that the Veteran's PFS was an isolated, self-limiting episode without sequela.  The examiner opined that there is no clinical correlation or nexus between his left knee conditions and his in-service knee pain and that one does not cause the other.  In reference to the Veteran's foot conditions, the examiner noted that the Veteran had left foot hallux valgus, status post left chevron bunionectomy and Austin bunionectomy with internal fixation and removal of hardware, left foot Morton's neuroma excision, and left foot second and third metatarsal shaft fractures healed without residuals.  The examiner noted that the Veteran's foot conditions were acquired many years post-service.  The examiner opined that the Veteran's acute left foot second and third metatarsal shaft fractures were sustained in July 2003 following a fall, after tripping over a shoe. The examiner opined that the Veteran's left foot conditions are less likely than not proximately due to, the result of or aggravated beyond their natural progression due to service-connected lumbosacral spine disability.

Analysis

The Veteran is currently diagnosed with a left knee menisco-capsular separation of the medial meniscus and complete ACL tear; status post left knee arthroscopic medical meniscectomy and ACL reconstruction with bone allograft; and status post left knee ACL reconstruction, partial lateral meniscectomy; and residual left knee degenerative joint disease.  For his left foot, the Veteran is currently diagnosed with left foot hallux valgus status post left chevron bunionectomy and Austin bunionectomy with internal fixation and removal of hardware, left foot Morton's neuroma excision, and left foot second and third metatarsal shaft fractures healed without residuals.  

While in service the Veteran complained of shin splints in September and October 1990 and knee pain in September 1991.  Further, his STRs reveal a diagnosis of PFS in September 1991.

The Veteran underwent a VA examination in June 2015.  The examiner noted that the Veteran reported that he fell and tore his left ACL and broke two bones in his foot.  In reference to the Veteran's left foot, the examiner noted left bunion, status post excision.  The examiner noted that the left foot condition is a developmental condition, noted years after service and treated at that time.  The examiner opined that the Veteran's left foot condition is not caused by, related to, or worsened beyond natural progression by military service.  In reference to his left knee, the examiner noted the Veteran had left knee medial compartment arthritis status post ACL repair.  The examiner also noted that this condition was not treated or noted in service.  The examiner opined that this left knee condition is less likely than not caused by, related to, or worsened beyond natural progression by military service.  Similarly, the October 2015 examiner found the single episode of PFS in service to be acute and non-recurring, and the May 2016 VA examiner found no correlation between a current left knee disability and PFS documented in service, noting that the latter was an isolated, self-limiting episode without sequela.

The Veteran competently and credibly described his in-service experience of having shin splints and knee pain.  However, the medical evidence of record shows that it is less likely than not that the Veteran's left knee and left foot disabilities were caused by or related to military service.  

The Board has considered the Veteran's opinion regarding direct service connection.  However, as a lay person, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the VA medical opinions are more probative regarding the causation question in this case and have been obtained as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner regarding the relationship between the claimed disabilities and service, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Service connection on a direct basis is denied because there is no competent evidence linking the disabilities to service.

The Veteran has a current diagnosis of left knee medial compartment arthritis, status post ACL repair.  Chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated during service if manifested to a compensable degree (10 percent) within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for arthritis may be established based on continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a)).

In an October 2015 addendum opinion, the examiner noted the Veteran experienced a single episode of left PFS in service, which appears to have been acute and non-recurring.  The examiner noted that it is not until several years after service that the Veteran indicates he had intervention for an ACL and meniscus tear, with multiple surgeries and post service injuries attributed to the left knee.  The examiner noted that there is no evidence that the Veteran's in-service diagnosis of PFS persisted for years and the natural history of the process weighs against this.  The examiner opined the Veteran's diagnosis of left knee medial compartment arthritis, status post ACL repair is less likely than not caused by, related to, or worsened beyond natural progression by military service, or by his diagnosis of PFS while in service, or by any other event or incident in service.

Here, there is no evidence that the Veteran's disorder was compensably disabling within one year of his separation from active duty.  Further, the most probative evidence of record does not establish that the Veteran had arthritis from the time of his complaints of knee pain in service in 1990 through the present.  The Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309 (a).  Thus, presumptive service connection is also denied as there is no evidence that the disorder was compensably disabling within one year of the Veteran's separation from active duty.

The Veteran asserted that his diagnosed left knee and left foot disabilities are related to his service-connected back disability.  The Veteran also contends that he fell in July 2003 because of a loss of feeling in his left leg caused by his service-connected lumbar spine disability.

Service connection may be granted for a disease or injury which resulted from a service-connected disability or was aggravated thereby.  The competent evidence does not show that the Veteran's left knee and left foot conditions that were sustained in July 2003 were the proximate result of loss of feeling in the left leg related to his service-connected lumbosacral spine condition.

In the June 2015 VA examination, the examiner provided a negative nexus opinion between the claimed disabilities and the Veteran's service-connected back disability.  However, as noted in the Board's March 2016 remand, that June 2015 examiner did not address whether the claimed disabilities are related to numbness of the left leg; the examiner also did not address treatment for left foot fracture and a medial meniscus tear in July 2003.  Further, in the March 2016 remand, the Board noted that there were some deficiencies in the October 2015 VA addendum opinion that was obtained following a September 2015 Board remand.  Essentially, in the most recent remand, the Board found inadequacies in the prior VA examinations of record in that the examiners did not address the Veteran's contentions regarding how his injuries occurred and specifically, that the examiners did not discuss whether a fall and any resulting left knee and foot disabilities were related to weakness and numbness of the Veteran's left leg associated with his service-connected back disability.

In a May 2016 VA opinion, the examiner reviewed the claims file and provided a negative nexus opinion.  The examiner opined that the Veteran's left knee condition is less likely than not proximately due to, the result of or aggravated beyond its natural progression due to service-connected lumbosacral spine disability.  The examiner opined that the acute left knee injury sustained in July 2003 resulted in the left knee surgeries in 2004 and 2010.  The examiner opined that the Veteran's acute left knee injury was sustained in July 2003 following a fall, after tripping over a shoe. The examiner noted that accidental injuries from tripping and falling can be sustained by any individual, regardless of their health status.  The examiner further noted that the Veteran's in-service acute and transient left knee pain following a ruck march in 1991 was resolved without residuals.  The examiner noted that the Veteran's PFS was an isolated, self-limiting episode without sequela.  The examiner opined that there is no clinical correlation or nexus between the Veteran's left knee conditions and his in-service knee pain and that one does not cause the other.

In reference to the Veteran's foot conditions, the examiner noted that the Veteran's foot conditions were acquired many years post-service.  The examiner opined that the Veteran's acute left foot second and third metatarsal shaft fractures were sustained in July 2003 following a fall, after tripping over a shoe. The examiner opined therefore, that the Veteran's left foot conditions are less likely than not proximately due to, the result of or aggravated beyond their natural progression due to service-connected lumbosacral spine disability.

The Board finds that Veteran's opinions regarding secondary service connection are not both competent and credible.  While he reported in 2007 when he filed the current claim that he sustained injuries to the left foot and knee when his leg became numb, the contemporaneous records do not support this assertion.  The VA records dated two days after the initial injury clearly indicate that the Veteran sustained the injuries after tripping over a shoe.  At no time during the initial treatment or for the subsequent extensive treatment did the Veteran report that leg weakness or numbness was the cause of the fall.  While the Board notes that there is some report of residual numbness in the lower extremities following back surgeries and prior to the July fall (see, e.g., May 2003 VA orthopedic note), the contemporaneous evidence does not document that this was the cause of the July 2003 fall.  At the most recent VA examination, he was unable to recall how the July 2003 fall occurred and appeared to attribute his left knee disability to pre-2003 service and post-service injuries.  The  Board does not find the Veteran's contentions regarding the precipitating factor for the 2003 fall to be credible.  Further, the only competent and credible evidence of record that is based on a thorough review of the record, examination of the Veteran, and with consideration of the Veteran's contentions in this case does not support the Veteran's claim for secondary service connection.  

Accordingly, direct and secondary service connection for left knee and left foot disabilities, to include as secondary to a service-connected back disability, are not warranted.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application. Gilbert.




							(Continued on the next page)

ORDER

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected back disability, is denied.

Entitlement to service connection for a left foot disability, to include as secondary to a service-connected back disability, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


